MEMORANDUM **
Jesus Simental appeals his conviction and 78-month sentence following a jury *456trial for conspiracy, distribution, and possession with intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), 846, and 18 U.S.C. § 2.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Simental has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Defendant has not filed a supplemental pro se brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no issues for review. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.